Per Curiam.

It is said that no appearance of the defendants, by special or common bail, or an entry of an appear*647anee was of record, when the default and judgment were returned. As the process in the cause did not require bail, the defendants endorsed their appearance on the copias. It was the business of the clerk, and not of the attorney, to have ^"entered their appearance. This [*513] may be done nunc pro tune. The loches of the clerk ought never to prejudice the attorney.[1] We, therefore, deny the motion with costs of opposing.
Motion denied, with costs.

 On this point see also Hester v. Haynes, 6 Wend 547.